DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“determining, by the one or more processors, an average probability of the user correctly inferring a future decision of the machine learning program after observing the respective decisions of the machine learning program for an unspecified subset of the training data, the determination being made based on approximate Bayesian inference, and  determining, by the one or more processors, a score for the given subset of training data based on each of the determined probability (a), the determined suitability (b) and the determined average probability (c), the score indicating a likelihood of selecting the given subset of training data as the set of examples, and outputting a selected subset of training data as the generated set of examples based on the determined scores of each given subset of training data” as recited in independent claim 1 and as similarly recited in independent claim 12.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 
The following prior art is deemed relevant but failed to teach or suggest the above noted limitations. 
He et al. (US Pub. No. 20120087547) disclose a produce recognition method which uses 
hierarchical Bayesian learning and kernel combination, and which offers classification-oriented synergistic data integration from diverse sources.  An example method includes providing a classifier having a plurality of inputs, each input being adapted to receive produce data of a different modality; mapping the produce data to the respective input of the classifier by a computer; for each input, independently operating on the data relating to that input to create a feature set by the computer; comparing each feature in the feature set to respective pre-trained data for that feature to produce a similarity description set; combining all similarity description sets using a dedicated weighting function to produce a composite similarity description by the computer; and deriving a plurality of class values from the composite similarity description to create a recognition result for the produce item by the computer. 

Barnhill et al (20080059392) disclose a computer system for performing data analysis services using a support vector machine for analyzing data received from a remote source on a distributed network includes a server in communication with the distributed network for receiving a data set and a financial account identifier associated with the remote source.  The server communicates over the distributed network with a financial institution to receive funds from a financial account identified by the financial account identifier. A processor receives one or more data sets from the remote source and pre-processes the data to enhance meaning within the data set.  The pre-processed data is used to train and test a support vector machine for recognizing patterns within the data. Live data is processed using the trained and tested support vector machine to generate an output which is transmitted to the remote source after the server confirms that payment for the data processing service has been received. 

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


May 18, 2022